 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   HOPE ALLEY, CA SBN 314109
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     ALBERT MARROQUIN JR.
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:18-po-00153-SAB
12                     Plaintiff-Appellee,
13    vs.                                          STIPULATION TO MODIFY BRIEFING
                                                   SCHEDULE; ORDER
14    ALBERT MARROQUIN JR.,
15                    Defendant-Appellant.
16
17                  IT IS HEREBY STIPULATED by and between the parties through their
18   respective counsel that the briefing schedule for defense’s motion to suppress be modified as
19   follows:
20                  Defendant’s motion shall be filed by December 13, 2018.
21                  Government’s response shall be filed by January 3, 2019.
22                  Defendant’s reply shall be filed by January 17, 2019.
23                  Evidentiary hearing shall be rescheduled for February 1, 2019 at 10:00 a.m.
24          On October 25, 2018, defense counsel requested a briefing schedule for a possible motion
25   to suppress. The strength of the motion depends on witness statements, which the defense team is
26   still trying to gather. Accordingly, the parties agree to a continuance of the briefing schedule to
27   permit defense to develop the factual basis of its motion more fully.
28   //
 1                                                          Respectfully submitted,
 2                                                          MCGREGOR W. SCOTT
                                                            United States Attorney
 3
 4   Dated: November 29, 2018                        By:    /s/ Gary Leuis
                                                            GARY LEUIS
 5                                                          Special Assistant United States Attorney
                                                            Attorney for Plaintiff
 6
                                                            HEATHER E. WILLIAMS
 7                                                          Federal Defender
 8
     Dated: November 29, 2018                       By:     /s/ Hope Alley
 9                                                          HOPE ALLEY
                                                            Assistant Federal Defender
10                                                          Attorney for Defendant
                                                            ALBERT MARROQUIN JR.
11
12
                                                   ORDER
13
               The Court hereby grants the parties’ request to modify the briefing schedule in the above-
14
     captioned matter as set forth in the above Stipulation.
15
16   IT IS SO ORDERED.
17   Dated:      November 29, 2018
18                                                         UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

      fggfff                                          -2-
